Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Michael Brandon Garrett, Appellant                    Appeal from the 188th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 46938-
No. 06-18-00108-CR         v.                         A). Opinion delivered by Chief Justice
                                                      Morriss, Justice Burgess and Justice
The State of Texas, Appellee                          Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect that
Garrett shall receive credit for time served on this charge. As modified, the judgment of the trial
court is affirmed.
       We note that the appellant, Michael Brandon Garrett, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED MARCH 21, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk